               Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 1 of 16


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov

7    Attorneys for Defendants Scherrie Bean, Paul Bitar,
     Alberto Buencamino, James Dzurenda, Jerry Howell,
8    Jennifer Nash, and Brian Williams

9

10                             UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12    SHANNON CARTER,                                   Case No. 2:17-cv-01628-RFB-EJY
13                     Plaintiff,                       DEFENDANTS’ OPPOSITION TO
                                                        PLAINTIFF’S PARTIAL MOTION
14        v.                                           FOR SUMMARY JUDGMENT (ECF
                                                                   NO. 49)
15        S. BEAN, BITAR, and J. NASH, et al.,
16                     Defendants.

17

18             Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

19   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

20   Attorney General for the State of Nevada, and Wade J. VanSickle, Deputy Attorney

21   General, hereby submit this Opposition to Plaintiff’s Partial Motion for Summary

22   Judgment pursuant to the Court’s minute order dated August 26, 2020 (ECF No. 72).

23                       MEMORANDUM OF POINTS AND AUTHORITIES

24   I.        INTRODUCTION

25             The Partial Motion for Summary Judgment (Partial Motion) should be denied

26   because it fails to demonstrate Plaintiff Shannon Carter (Carter) is entitled to judgment as

27   a matter of law with respect to this Eighth Amendment deliberate indifference to a serious

28

                                                   1
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 2 of 16


1    medical condition claims. 1 The Partial Motion is premised upon inadmissible documentary
2    evidence, Carter’s speculation, and Carter’s self-serving testimony that is belied by the
3    record, all of which cannot support summary judgment. Further, for these reasons Carter
4    is unable to present any “genuine” issues of material facts that would preclude Defendants
5    from obtaining summary judgment.
6           On the contrary, Defendants’ pending Motion for Summary Judgment (ECF No. 69)
7    sets forth undisputed facts, established by admissible evidence, that demonstrate all of the
8    claims asserted in Carter’s First Amended Complaint (FAC) fail as a matter of law. To
9    preserve judicial resources, Defendants incorporate their Statement of Undisputed Facts
10   and all legal arguments presented in the pending Motion for Summary Judgment (ECF
11   No. 69) herein, and their Opposition will focus upon proving only that the Partial Motion
12   cannot be granted.
13          A. Relevant Procedural History
14          This is an inmate Civil Rights action pursuant to 42 U.S.C. §1983. ECF No. 14. The
15   Court’s screening order permitted Carter to proceed on the following claims:
16               •   Eighth Amendment deliberate indifference and First Amendment retaliation
                     claims against former High Desert State Prison (HDPS) dental assistant
17                   Scherrie Bean (Bean) and NDOC physician Paul Bitar, M.D. (Dr. Bitar) based
                     upon allegations that Carter presented to the HDSP dental clinic on February
18                   1, 2017, requesting treatment for an infected tooth, but he was refused
                     treatment because he had filed a separate lawsuit against Bean. ECF No. 44 at
19                   4:1-22, 6:24-28.
20               •   Eighth Amendment deliberate indifference claim against Former HDSP
                     Associate Warden Jennifer Nash (Nash) based upon the allegations that she
21                   “improperly rejected [Plaintiff’s] grievance as untimely and failed to inform
                     Dental of the need to provide Plaintiff with medical care.” ECF No. 44 at 4: 23-
22                   28, 6:28, 7:1-5;

23   ///
24   ///
25
           1Inthe Motion, Plaintiff asserts he is also entitled to summary judgment on his
26   substantive due process claims. ECF No. 48-49. However, pursuant to the Court’s screening
     order, Plaintiff has not alleged a colorable due process claim. ECF No. 44. Consequently,
27
     this Opposition will not address Plaintiff’s argument related to substantive due process. To
28   the extent the Court now permits Plaintiff to proceed on a due process claim, Defendants
     request an opportunity to submit additional briefing on the issue.
                                                      2
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 3 of 16


1             •    Eighth Amendment deliberate indifference claim against former NDOC
                   Director James Dzurenda (Dzurenda)based upon allegations that he was served
2                  a summons and complaint in relation to a state court action on April 21, 2017,
                   that asserted Plaintiff was not receiving dental treatment, but Dzurenda did
3                  not act. Id. at 5: 14-15, 7:24-28;
4             •    An Eighth Amendment deliberate indifference claim against former HDSP
                   Warden Brian Williams (Williams) based upon allegations that on July 16,
5                  2017, Carter informed Williams of Carter’s failure to receive dental treatment
                   and again informed Williams a few weeks later while on the yard to which
6                  Williams responded “you must have really pissed them off” and walked away.
                   Id. at 5:2-6, 7:24-28.
7
              •    An Eighth Amendment deliberate indifference claim against HDSP Director of
8                  Nursing Services Albert Buencamino (Buencamino) and former HDSP
                   Associate Warden Jerry Howell (Howell) based upon allegations that they
9                  knew, by responding to a grievance submitted by Carter, that Carter needed
                   dental care and failed to act. 2 Id. at 7:1-4.
10

11            •    A First Amendment retaliation claim against Bean and Dr. Bitar based upon
                   allegations they knew Carter had a serious dental condition that was causing
12                 him pain, but refused to treat him because he sued Bean in a separate state
                   court lawsuit. Id. at 11:1-16.
13

14          On November 5, 2019, Plaintiff filed the Partial Motion seeking “summary judgment
15   on his 14th Amendment substantive due process and his 8th Amendment deliberate and
16   indifference to serious medical needs claims.” ECF No 49 at 84. On November 26, 2019,
17   Defendants filed their Opposition asserting issues of fact regarding whether Carter
18   suffering from a serious medical condition existed as well as noting the Partial Motion was
19   premature as discovery was still open. ECF No. 51.
20          On July 10, 2020, the Court issued an order extending the dispositive motion
21   deadline to July 31, 2020. ECF No. 68. On July 31, 2020, Defendants filed a Motion for
22   Summary Judgment with respect to all claims asserted in the FAC. ECF No. 69. Plaintiff
23   has not filed any response to Defendants’ summary judgment motion.
24          On August 25, 2020, the Court issued an order indicating it will consider Plaintiff’s
25   Partial Motion for Summary Judgment (ECF No. 49) and ordered Defendants to file a
26   response thereto by September 2, 2020. ECF No. 72.
27   ///
28
           2See   also, ECF No. 14 at ¶¶ 72, 74.
                                                   3
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 4 of 16


1          B. Summary of Defendants’ Legal Arguments
2          The Partial Motion cannot be granted because all of Carter’s claims fails as a matter
3    of law, and Defendants are entitled to summary judgment.
4          Bean and Dr. Bitar are entitled to summary judgment on Carter’s Eighth
5    Amendment claims because (1) Carter was not suffering from a serious medical condition
6    at the time he presented to them on February 1, 2017, and (2) Bean and Dr. Bitar were
7    not objectively indifferent to Carter’s dental need because he did not need emergent dental
8    care. Furthermore, even if Carter could prove he was suffering from a serious medical
9    condition on February 1, 2017, the Partial Motion should also be denied because the sworn
10   testimony of Bean and Dr. Bitar (that neither refused to provide Carter care on February
11   1, 2017) is sufficient to demonstrate a question of fact exist. Thus, granting the Partial
12   Motion is improper.
13         Likewise, Carter’s medical indifference claim against Dzurenda fails because Carter
14   cannot prove Dzurenda had any knowledge that Carter allegedly needed dental care.
15   Carter’s claim rests upon his allegations that Dzurenda was served the summons and
16   complaint relating to Case No. A-16-747779-C 3 filed in the Eighth Judicial District Court,
17   Clark County, Nevada, which set forth allegations sufficient to put Dzurenda on notice of
18   his need for dental care. Contrary to these allegations (and Carter’s sworn testimony),
19   Dzurenda was dismissed from the State Court Matter pursuant to Nevada Rule of Civil
20   Procedure (Nev. R. Civ. P.) 4 because he was never personally served. Furthermore, Carter
21   cannot be granted summary judgment because he failed to exhaust his administrative
22   remedies with respect to the claims asserted against Dzurenda and because Carter’s claims
23   are barred under both prongs of qualified immunity.
24         Similarly, Carter’s claims against Nash fail because she did not have any notice of
25   Carter’s alleged dental condition. Carter’s claim is premised upon allegations that Nash
26   improperly denied or rejected Grievance 2006-30-46164. However, Nash did not receive,
27
         3Thiscase was referred to as the “State Court Matter” in Defendants’ Motion for
28
     Summary Judgment. ECF No. 69 at 5:12-25, 13:1-14.
                                                  4
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 5 of 16


1    respond to, or sign the Grievance or the Improper Grievance Memo, and therefore, the
2    undisputed facts demonstrate Nash was neither subjectively nor objectively indifferent to
3    Carter’s alleged dental needs. Nash is also entitled to judgment as a matter of law because
4    Carter did not exhaust his administrative remedies regarding his claims against her and
5    because Carter’s claims are precluded under both prongs of the doctrine of qualified
6    immunity.
7          Additionally, Carter’s claims against Williams fail because (1) Carter was not
8    suffering from a serious medical condition at the time he wrote a kite to Williams, (2)
9    Williams was not subjectively indifferent to Carter’s alleged dental conditions because
10   Williams contacted the HDSP medical staff to schedule Carter to be seen by a provider,
11   and (3) Williams is entitled to qualified immunity.
12         Also, Carter’s claims against Buencamino and Howell fail because (1) Defendants’
13   respective responses to Grievance 2006-30-23297 does not constitute “personal
14   participation” in a Section 1983 matter (2) the Defendants were not on notice that Carter
15   was allegedly in need of dental care because the issue complained of in the Grievance was
16   the amount of time it took for Carter to receive treatment after he submitted his first
17   request (kite) for care (3) the Defendants were not subjectively indifferent to Carter’s
18   alleged dental condition pursuant to the holding in Peralta v. Dillard, 744 F.3d 1076 (9th
19   Cir. 2004), as their respective roles as grievance responders were administrative in nature.
20         Since all of Carter’s deliberate indifferent claims fail as a matter of law, the Partial
21   Motion should be denied.
22   II.   UNDISPUTED STATEMENT OF FACTS
23         The legal arguments presented in Carter’s Partial Motion are premised upon the
24   same nucleus of facts as the legal arguments asserted in Defendants’ pending Motion for
25   Summary Judgment (ECF No. 69). To preserve judicial resources, Defendants incorporate
26   the Undisputed Statement of Facts established in their Motion for Summary Judgment
27   (ECF NO. 69 at 5-10) herein. See Fed. R. Evid. 201; Harris v. Cty. Of Orange, 682 F.3d at
28   1132 (“We may take judicial notice of undisputed matters of public record, Lee v. City of

                                                   5
            Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 6 of 16


1    Los Angeles, 250 F.3d 668, 669 (9th Cir. 2001), including documents on file in federal or
2    state courts.”); Insurance Co. of North America v. Hilton Hotels U.S.A., Inc., 908 F. Supp.
3    809, 812 n 1 (D. Nev. November 20, 1995)(holding the Court may take judicial notice of
4    copies of the pleadings, motions, and discovery responses in the matter before it as well as
5    the underlying matter).
6    III.   LEGAL STANDARD
7           Pursuant to FED. R. CIV. P. 56(a), summary judgment is proper “if the movant shows
8    that there is no genuine dispute as to any material fact and the movant is entitled to
9    judgment as a matter of law.” A dispute as to a material fact is “genuine” if the evidence is
10   such that a reasonable jury could return a verdict for the nonmoving party. Anderson v.
11   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
12          The moving party for summary judgment has the initial burden of showing the
13   absence of a genuine issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
14   (1970). To carry this burden, the moving party need not introduce any affirmative evidence
15   (such as affidavits or deposition excerpts) but may simply point out the absence of evidence
16   to support the nonmoving party’s case. Fairbank v. Wunderman Cato Johnson, 212 F.3d
17   528, 532 (9th Cir. 2000). Once the movant’s burden is met by presenting evidence which, if
18   uncontroverted, would entitle the movant to a directed verdict at trial, the burden then
19   shifts to the respondent to set forth specific facts demonstrating that there is a genuine
20   issue for trial. Anderson, 477 U.S. at 250. If the factual context makes the respondent’s
21   claim implausible, that party must come forward with more persuasive evidence than
22   would otherwise be necessary to show that there is a genuine issue for trial. Celotex Corp.
23   v. Catrett, 477 U.S. 317, 323-324 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
24   475 U.S. 574, 586-87 (1986).
25          If the party seeking summary judgment meets its burden, then summary judgment
26   will be granted unless there is significant probative evidence tending to support the
27   opponent’s legal theory. First National Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290
28   (1968); Commodity Futures Trading Commission v. Savage, 611 F.2d 270, 282 (9th Cir.

                                                   6
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 7 of 16


1    1979). Conclusory or speculative testimony is insufficient to raise a genuine issue of fact
2    and defeat summary judgment. Thornhill Publ'g Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d
3    730, 738 (9th Cir. 1979). An affidavit or declaration will not defeat summary judgment if it
4    contains no more than conjecture or a scintilla of evidence insufficient to support a jury
5    verdict. See Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081–82 (9th Cir. 1996) (“[M]ere
6    allegation and speculation do not create a factual dispute for purposes of summary
7    judgment.”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A summary judgment
8    motion cannot be defeated by relying solely on conclusory allegations unsupported by
9    factual data.”). “A non-movant’s bald assertions or a mere scintilla of evidence are both
10   insufficient to withstand summary judgment.” FTC v. Stephanchik, 559 F.3d 924, 929 (9th
11   Cir. 2009) (citing Galen v. Cnty. of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007)).
12         A material issue of fact is one that affects the outcome of the litigation and requires
13   a trial to resolve the differing versions of the truth. See S.E.C. v. Seaboard Corp., 677 F.2d
14   1289, 1293 (9th Cir. 1982); S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1305-06 (9th Cir. 1982).
15   All facts and inferences drawn must be viewed in the light most favorable to the responding
16   party when determining whether a genuine issue of material fact exists for summary
17   judgment purposes. Poller v. CBS, Inc., 368 U.S. 464, 473 (1962).
18   IV.   LEGAL DISCUSSION
19         A. Carter’s Eighth Amendment Claims Fail As A Matter of Law
20         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
21   privileges, or immunities secured by the Constitution and laws” of the United States. To
22   state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a right
23   secured by the Constitution or laws of the United States was violated, and (2) that the
24   alleged violation was committed by a person acting under the color of State law. Long v.
25   Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006) citing West v. Atkins, 487 U.S. 42,
26   48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988).
27         To establish an Eighth Amendment deliberate indifference to a serious medical
28   condition claim, an inmate must satisfy a two-part test: (1) that he has a “serious medical

                                                   7
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 8 of 16


1    need” and “failure to treat [his] condition could result in further significant injury or the
2    ‘unnecessary and wanton infliction of pain’;” and (2) the defendants’ response to the medical
3    need was deliberately indifferent.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To
4    determine whether the defendants’ response was deliberately indifferent, an inmate must
5    show the following: (1) the defendants’ purposefully acted or failed to respond to the
6    inmate’s possible medical need; and (2) the indifference caused harm. Id. Notably, the
7    officials' conduct must demonstrate “unnecessary and wanton infliction of pain” before it
8    violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate
9    indifference is a high legal standard; a medical professional’s mistake, negligence, or
10   malpractice is not sufficient to constitute deliberate indifference. Toguchi v. Chung, 391
11   F.3d 1051, 1060 (9th Cir. 2004). Every claim by an inmate that he has not received adequate
12   medical treatment does not constitute an Eighth Amendment violation. Estelle at 105. An
13   inmate alleging deliberate indifference to serious medical need “must allege acts or
14   omissions sufficiently harmful” to the inmate. Id. at 106.
15          Defendants incorporate all legal arguments asserted in their pending Motion for
16   Summary Judgment (ECF NO. 69) herein. See Fed. R. Evid. 201; Harris, 682 F.3d at 1132
17   (“We may take judicial notice of undisputed matters of public record, Lee v. City of Los
18   Angeles, 250 F.3d 668, 669 (9th Cir. 2001), including documents on file in federal or state
19   courts.”).
20      1. Eighth Amendment Claims Against Bean and Dr. Bitar
21          Carter’s Eighth Amendment deliberate indifferent to a serious medical conditions
22   claims against Bean and Dr. Bitar are premised upon allegations that they refused to
23   provide him dental care on February 1, 2017, because Carter had filed a lawsuit against
24   Bean. ECF No. 44 at 4:1-22, 6:24-28. Carter moves for summary judgment on these claims
25   based upon his own testimony that on February 1, 2017, Carter informed Dr. Bitar that
26   he was in pain and had been unable to eat and sleep regularly due to an infected tooth but
27   Dr. Bitar and Bean refused to provide care to Carter because he sued her. ECF No. 49 at
28   3, ¶¶ 12-16.

                                                   8
           Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 9 of 16


1          Carter is not entitled to summary judgment for at least four reasons. First, Carter
2    cannot prove the first element of his medical indifference claim, i.e. he was suffering from
3    an infected tooth (or any symptoms related thereto) at the time he presented to Bean and
4    Dr. Bitar on February 1, 2017. Carter’s self-serving testimony concerning the alleged
5    severity of his dental condition is belied by Carter’s own medical records and objective
6    medical diagnostic testing. Specifically, Carter’s dental chart is devoid of any indication
7    that he was suffering from an infected tooth or experienced contemporaneous pain. ECF
8    No. 70-1 at 13.
9          On the contrary, Dr. Bitar has provided sworn testimony that there is no objective
10   medical evidence Carter had infected teeth as of February 1, 2017. Id. at 10, ¶ 35. In fact,
11   Dr. Bitar testified that Carter’s dental x-rays demonstrate that Carter had a minor cavity
12   that would not be expected to be “causing excruciating pain, loss of sleep, or inability to
13   eat.” Id. at 10, ¶ 34. Carter’s testimony regarding his alleged serious medical condition is
14   “blatantly contradicted by the record” an insufficient to support summary judgment. Scott
15   v. Harris, 550 U.S. 372, 380 (2007). In other words, Carter cannot establish he had a serious
16   medical condition, i.e. the first element of his Eighth Amendment claim. Consequently, not
17   only is summary judgment in favor of Carter inappropriate with respect to his medical
18   indifference claims, the claims fail as a matter of law. Celotx Corp., 477 U.S. 323 ([A]
19   complete failure of proof concerning an essential element of the nonmoving party’s case
20   necessarily renders all other facts immaterial [and] …entitle[s] the [moving party] to
21   judgment as a matter of law.”
22         Second, Bean and Dr. Bitar have provided sworn testimony that Carter did not
23   request, and was not refused, dental care on February 1, 2017 by either Defendant. ECF
24   No. 70-1 at 10, ¶¶ 25, 27, 33; ECF No. 70-1 at 49, ¶¶ 9-10, 11. Bean provided additional
25   sworn testimony that as of February 1, 2017, she was unaware that Carter had filed a
26   lawsuit against her and did not refer to Carter in a derogatory manner. ECF No. 70-1 at
27   49.
28   ///

                                                   9
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 10 of 16


1          Likewise, Dr. Bitar provided sworn testimony that he was unaware Carter had sued
2    Bean and that Bean never made any statement about being sued by Carter. Id. at 10, ¶¶
3    28, 30. Consequently, even if Carter could establish he suffered from a serious medical
4    condition, there is a question of fact as to whether he was denied care by Bean and Dr.
5    Bitar that precludes the Court from granting summary judgment in Carter’s favor.
6    Notwithstanding, because Carter did not suffer from a serious medical condition and
7    because Bean and Dr. Bitar are entitled to qualified immunity, this disputed fact does not
8    preclude these Defendants from summary judgment.
9          Third, for the reasons set forth in Defendants Motion for Summary Judgment,
10   Carter did not exhaust his administrative remedies with respect to his medical indifference
11   claims against Bean and Dr. Bitar ( ECF No. 69 at 14:1-25, 15: 1-5). See Fed. R. Evid. 201;
12   Harris, 682 F.3d at 1132 (“We may take judicial notice of undisputed matters of public
13   record, Lee v. City of Los Angeles, 250 F.3d 668, 669 (9th Cir. 2001), including documents on
14   file in federal or state courts.”). Consequently, Carter is not entitled to summary judgment.
15         Fourth, Bean and Dr. Bitar are entitled to qualified immunity. Bean and Dr. Bitar
16   incorporate the legal arguments presented in their Motion for Summary Judgment
17   regarding qualified immunity (ECF No. 69 at 27:4-28) herein. See Fed. R. Evid. 201; Harris,
18   682 F.3d at 1132. As such, the Partial Motion should be denied, and Bean and Dr. Bitar
19   are entitled to summary judgment in their favor.
20      2. Carter’s Claims Against Dzurenda Are Based Upon False Allegations
21         Carter asserts he is entitled to summary judgment because “Dzurenda had also been
22   served with summons and complaint [relating to the State Court Matter] by this time with
23   full knowledge of my pain and need of treatment as seen in Exhibit 9 (Motion to Dismiss
24   pg 3 of 9 lines 12-13)” but “refused to ensure [his] medical needs where (sic) addressed
25   timely and appropriately.” ECF No. 5 at ¶¶ 24-25.
26         As established in Defendants’ Motion for Summary Judgment, Dzurenda was
27   dismissed from the State Court Matter (Case No. A-16-74779-C) pursuant to Nev. R. Civ.
28   P. 4 because he was not properly served. See ECF No. 70 at 31-35. More specifically,

                                                  10
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 11 of 16


1    Dzurenda was never personally served in the State Court Matter. Id. Additionally, Carter
2    cannot present any admissible evidence to suggest Dzurenda was notified by NDOC, was
3    provided a copy of the complaint and summons, and read the allegations asserted in the
4    complaint concerning Carter’s medical care. In other words, Carter’s claim against
5    Dzurenda rests upon inadmissible speculation. Wood v. Yordy, 753 F.3d 899, 904 (9th Cir.
6    2014).
7             Furthermore, for the reasons established in Defendants’ Motion for Summary
8    Judgment, even if Dzurenda had been served with the Complaint in the State Court
9    Matter, he still would not have been placed on notice that Carter had allegedly been denied
10   dental care on or after February 1, 2017. See ECF No. 69 at 15:17-27, 16:1-14.
11            Similarly, Carter’s not entitled to summary judgment because his claims against
12   Dzurenda are barred by qualified immunity. As established in the Motion for Summary
13   Judgment, Carter cannot demonstrate a question of fact exists as to whether Dzurenda
14   violated his constitutional rights or present any case law that would expose a NDOC
15   Director under the particularized undisputed facts of this case. See ECF No. 69 at 25:17-
16   28, 26:1-9. As such, Carter’s Partial Motion should be denied, and summary judgment
17   should be entered in favor of Dzurenda.
18      3. Carter’s Claims Against Nash Rest Upon Only Inadmissible Speculation
19            Carter concedes Nash “did not personally deny [him] medical treatment. ECF No. 49
20   at 86. Instead, his claim against Nash rests upon allegations that she improperly denied
21   Grievance 30-46164 and railed to inform the HDSP dental department of Plaintiff’s need
22   for dental care. Id. at 4, ¶18; ECF No. 44 at 4:23-28. Plaintiff relies solely upon a copy of
23   the Grievance to support his claim. ECF No. 49 at 4, ¶18; 26.
24            However, Carter fails to present any admissible evidence to support his claim that
25   Nash signed the Grievance. First, the signature of the NDOC employee on Grievance 2006-
26   30-46164 and on the accompanying Improper Grievance Memo is not “Jennifer Nash” or
27   any abbreviation of her name. ECF No. 70-1 at 20-21. Carter fails to present any evidence
28   to suggest he has first-hand knowledge of who responded to or denied the Grievance.

                                                   11
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 12 of 16


1    Consequently, his subjective belief that Nash responded to and rejected the grievance is
2    speculation which cannot support summary judgment. Fed. R. Civ. P. 56; Wood, 753 F.3d
3    at 904.
4          Second, Nash has presented admissible testimony that she did not receive, respond
5    to, or sign Grievance 2006-30-46164. See ECF No. at 70-1 at 17, ¶11, 18, ¶¶ 12-13. She also
6    testified that she had no contemporaneous knowledge that Carter had submitted the
7    Grievance and that she did not review the Grievance until June 26, 2020. ECF No. 70-1 at
8    18, ¶12. Carter has not presented no evidence to suggest otherwise. Consequently, there
9    is no question of fact that Nash did not know Carter submitted Grievance 2006-30-46164,
10   or know Carter allegedly needed medical treatment. Accordingly, she could not have
11   violated Plaintiff’s Eighth Amendment rights.
12         Furthermore, as set forth in Defendants’ Summary Judgment, even if Nash had
13   received the Grievance, she could not be liable because she did not have the authority to
14   grant Carter the remedy he requested (transfer to a different yard) therein. See ECF No.
15   69 at 13: 12-28.
16         Carter is also not entitled to summary judgment on the claims against Nash because
17   he did not exhaust his administrative remedies with respect to his claims against Nash
18   (ECF No. 69 at 14:1-28, 15:1-5), and because the doctrine of qualified immunity bars his
19   claims (Id. at 26:10-28, 27:1-3). Thus, the Partial Motion should be denied and judgment in
20   favor of Nash should be entered.
21      4. Williams Was Not Subjective Indifferent to Carter’s Alleged Need for Dental
22         Care
23         Carter’s claims against Williams rests upon allegations that (1)        Carter sent
24   Williams a kite on July 16, 2017, requesting medical care to which Williams responded the
25   following day, but Carter was never provided medical care and (2) several weeks after
26   submitting the kite, Carter spoke with Williams on the yard and purportedly informed
27   Williams that he had not yet been seen by medical staff to which Williams responded “you
28

                                                 12
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 13 of 16


1    must have really pissed them off” and walked away.. ECF No. 44 at 5:2-6, 7:24-28; see also
2    ECF No. 49 at 5, ¶¶ 26-27.
3           Carter is not entitled to summary judgment for at least five reasons. First, for the
4    reasons set forth in the Motion for Summary Judgment, Carter was not suffering from a
5    serious medical condition at the time he submitted the kite to Williams. ECF No. 69 at 7:
6    18-26, 8:1-20. The objective medical evidence demonstrates he had a minor cavity with no
7    indication of oral infection of serious symptomology. Id.; ECF No. 70-1 at 10, ¶34, 11, ¶35,
8    13. Consequently, Carter cannot, as a matter of law, establish the first material element of
9    his claim.
10          Second, the undisputed facts demonstrate Williams was not “indifferent” to Carter’s
11   alleged medical need. Williams has presented admissible testimony that after he received
12   the kite, he contacted HDSP medical staff and requested Carter be scheduled to be seen.
13   ECF No. 70-1 at 46, ¶7. Williams also provided Carter a response informing him that
14   “medical will be in contact to schedule you an appointment.” ECF No. 14-1 at 51. As set
15   forth in Defendants’ Motion for Summary Judgment, Williams’ alleged interaction in this
16   matter is analogous to the physician in Peralta. 744 F.3d 1076. ECF No. 69 at 22:7-21.
17   Williams was the warden of HDSP, not a medical provider. Williams was not in a position
18   of providing Carter medical care or taking action beyond requesting HDSP medical to
19   schedule Carter to receive care. Id. Thus, Carter cannot prove Williams was subjectively
20   indifferent to his alleged need for medical care by failing to respond to the kite, and the
21   claim fails.
22          Third, Williams has provided sworn testimony that he never made any
23   representations to Carter that Carter must have “pissed off” the HDSP dental or medical
24   staff. ECF No. 70-1 at 47, ¶ 11. Williams’ sworn testimony is enough to defeat summary
25   judgment with respect to a medical indifference claim based upon Carter’s allegations that
26   Williams refused to facilitate Carter receiving medical care after having a discussion with
27   Williams on the prison yard. See Mahdavi v. C.I.A., 898 F.2d 156 (9th Cir. 1990)(citing
28   Admiralty Fund v. Hugh Johnson & Company, 677 F.2d 1301, 1306(9th Cir. 1982))(“A

                                                  13
            Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 14 of 16


1    material issue of fact is gleaned from ‘the pleadings, depositions, affidavits, and other
2    material permitted by Ruel 56(c),…which affects the outcome of the litigation and requires
3    a trial to resolve the parties’ differing versions of the truth.”)). Nevertheless, Williams is
4    still entitled to summary judgment because Carter was not suffering from a serious medical
5    condition in mid-2017. ECF No. 69 at 7: 18-26, 8:1-20; ECF No. 70-1 at 10, ¶34, 11, ¶35,
6    13.
7            Fourth, as demonstrate in Defendants’ Motion for Summary Judgment, Carter’s
8    claims against Williams fail because he did not exhaust his administrative remedies. See
9    ECF No. 69 at 14:1-28, 15:1-5. Specifically, Carter did not pursue Grievance 2006-30-46164
10   beyond the informal level and it was untimely pursuant to AR 740. Id.
11         5. Buencamino And Howell’s Responses to the Grievance Do Not Expose
12           Them To Liability
13           Carter concedes that these Defendants “did not personally deny Plaintiff medical
14   treatment.” ECF No. 49 at 86. Instead, Plaintiff’s claims are premised upon his testimony
15   that these individuals responded to Grievance 2006-30-23297 at the various levels of
16   review, and therefore, were aware he allegedly needed dental care. ECF No. 49 at 3, ¶¶ 7-
17   8; at 18-24. The Partial Motion should be denied, and Defendants should be awarded
18   judgment, for the four reasons set forth in Defendants’ Motion for Summary Judgment.
19           First, these Defendants’ respective responses to the Grievance does not constitute
20   “personal participation” in a potential constitutional violation. ECF No. 69 at 17: 3-10. “A
21   prison official's review and denial of an inmate's grievances, without more, cannot serve as

22   the basis for liability under 42 U.S.C. § 1983.” Bradberry v. Nevada Dep't of Corr., No. 3:11-

23   CV-00668-RCJ, 2013 WL 4702953, at *17 (D. Nev. Aug. 30, 2013)(citing Ramirez v. Galaza,

24   334 F.3d 850, 860 (9th Cir.2003)); Padilla v. Nevada, No. 3:07-CV-00442-RAM, 2010 WL

25   3463617, at *2 (D. Nev. Aug. 25, 2010), aff'd sub nom. Padilla v. Brooks, 540 F. App'x 805

26   (9th Cir. 2013)(“Responding to a grievance, in and of itself, does not necessarily mean that

27   [defendants] played a role in the alleged constitutional violations.”).

28   ///

                                                   14
         Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 15 of 16


1          Second, the Grievance did not put these Defendants on notice that Carter was
2    purportedly suffering from a serious medical condition, and therefore, they were not
3    “objectively” aware of Carter’s alleged medical condition. 4 ECF No. 69 at 11-26.
4          Third, Carter cannot establish these Defendants’ were “subjectively” indifferent to
5    his dental conditions pursuant to the holding in Peralta, 744 F.3d. 1076. ECF No. 69 at
6    17:27-28, 18:1-23.
7          Fourth, these Defendants are entitled to qualified immunity. ECF No. 69 at 26:10-
8    28, 27:1-3. Thus, Carter’s claims against these Defendants fail as a matter of law.
9          V.      CONCLUSION
10         Carter’s Eighth Amendment deliberate indifference claims against all Defendants
11   fail as a matter of law. For the reasons set forth in Defendants’ pending Motion for
12   Summary Judgment (ECF No. 69), summary judgment in favor of all Defendants is proper.
13   As such, Carter’s Partial Motion should be denied, and Defendants’ Motion for Summary
14   Judgment (ECF No. 69) should be granted.
15         DATED this 31st day of August, 2020.

16                                          AARON D. FORD
                                            Attorney General
17                                          By: /s/ Wade J. VanSickle
                                                Wade J. VanSickle (Bar No. 13604)
18                                              Deputy Attorney General
                                                Attorneys for Defendants
19
20

21

22

23

24

25

26

27
         4Carter was not suffering from a serious medical condition at the time he submitted
28
     the Grievance or at the time these Defendants provided their respective responses thereto.
                                                  15
          Case 2:17-cv-01628-RFB-EJY Document 73 Filed 08/31/20 Page 16 of 16


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on August 31, 2020, I electronically filed the foregoing DEFENDANTS’
4    OPPOSITION TO PLAINTIFF’S PARTIAL MOTION FOR SUMMARY JUDGMENT
5    (ECF NO. 49) via this Court’s electronic filing system. Parties that are registered with this
6    Court’s electronic filing system will be served electronically. For those parties not
7    registered, service was made by depositing a copy for mailing in the United States Mail,
8    first-class postage prepaid, at Las Vegas, Nevada, addressed to the following:
9

10         Shannon Carter #70773
           Warm Springs Correctional Center
11         P.O. Box 7007
           Carson City, NV 89702
12         wscclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
13
                                             /s/ Sheri Regalado
14                                           Sheri Regalado, an employee of the
                                             Office of the Nevada Attorney General
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  16
